 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          WALTER C RUMAN,                                   CASE NO. C19-854 MJP

11                                  Plaintiff,                ORDER ON MOTION TO DISMISS

12                  v.

13          FEDERAL DEPOSIT INSURANCE
            CORPORATION,
14
                                    Defendant.
15

16
            The above-entitled Court, having received and reviewed:
17
            1. Defendant’s Motion to Dismiss Plaintiff’s Complaint (Dkt. No. 20),
18
            2. Response of Walter C. Ruman to Defendant’s Motion to Dismiss (Dkt. No. 28),
19
            3. Reply in Support of Federal Deposit Insurance Corporation’s Motion to Dismiss
20
                Complaint (Dkt. No. 30),
21
     all attached declarations and exhibits, and relevant portions of the record, rules as follows:
22
            IT IS ORDERED that the motion is GRANTED, and the matter is DISMISSED WITH
23
     PREJUDICE.
24


     ORDER ON MOTION TO DISMISS - 1
 1                                              Background

 2          A timeline is required in order to establish the context for Plaintiff’s allegations and the

 3   Court’s findings:

 4      •   January 19, 2001:      Plaintiff bought a home in San Antonio, Texas, executing a

 5          promissory note for $182,500. (Dkt. No. 1, Complaint, ¶ 5.1.)

 6      •   April 9, 2001:         Servicing of the loan was transferred to Washington Mutual Bank

 7          (“WMB”).

 8      •   January 2, 2002:       Plaintiff was called to active duty in the U.S. Air Force.

 9          (Complaint, ¶ 5.3.)

10      •   July 2, 2002:          WMB sent Plaintiff a letter demanding past due mortgage

11          payments and notifying him of its intent to accelerate the loan. (Dkt. No. 19, Decl. of

12          Grieser, Ex. G.)

13      •   August 28, 2003:       Having previously notified Plaintiff that he was delinquent on his
14          property taxes for the preceding two years, WMB informed Plaintiff that it would initiate
15          delinquent property tax payments to protect its interest in the property. From 2003 to
16          December 2016, WMB (and later its successor-in-interest, Defendant Chase) paid the
17          taxes on the property. (Id.)
18      •   September 11, 2003: WMB advised Plaintiff that non-judicial foreclosure proceedings
19          had been initiated. (Id.; Complaint at ¶ 5.25.)
20
        •   September 25, 2008: WMB was declared insolvent; the Office of Thrift Supervision
21          appointed the FDIC as Receiver. The FDIC entered into an agreement with Chase
22          whereby Chase became the successor-in-interest to the assets and liabilities of WMB
23          (including its loan servicing rights). (Decl. of Grieser, Exs. A, B.)
24


     ORDER ON MOTION TO DISMISS - 2
 1       •    October 1, 2008:           The FDIC published notice in three newspapers (Seattle Times,

 2            Las Vegas Sun/Review-Herald, Wall Street Journal) of the receivership and of the

 3            December 30, 2008 deadline to file claims (the “Claims Bar Date;” “CBD”). (Id. at Ex.

 4            C.) 1

 5       •    October 10, 2008:          Chase sent Plaintiff a letter informing him that WMB had been

 6            shut down and the FDIC appointed as receiver, and that Chase had acquired the servicing

 7            rights to his loan. (Id. at Ex. G.) Plaintiff acknowledges receipt of this letter.

 8       •    July 6, 2010:              A class action lawsuit was initiated against Chase for violations of

 9            the SCRA (50 U.S.C. §§ 3901 et seq.), including failure to maintain statutory interest rate

10            of 6% for one year (§ 3937); foreclosure, seizure or sale without a valid court order (§

11            3953); illegal adverse adjustments to credit (§ 3919); and illegal repossession or

12            termination of installment contracts (§ 3952). (Rowles v. Chase Home Finance, LLC,

13            2010 WL 9946631.)

14       •    May 13, 2011:              An Amended Settlement Agreement was filed in Rowles; the class

15            included WMB lendees and the settlement contained an “opt out” requirement. (Ex. 4.)

16       •    January 10, 2012:          Final approval of the Rowles settlement was entered, and the case
17            was dismissed with prejudice. (2012 WL 80570.) No objections to the agreement were
18            lodged thereafter.
19       •    June 29, 2012:             Plaintiff was mailed a Rowles settlement check; there is no
20            evidence the check was ever deposited.
21

22

23   1
       Plaintiff submitted a declaration that he never saw any of the publication notices nor received any written notice
     from WMB or the FDIC regarding the need to file an administrative claim. Dkt. No. 48, Decl. of Ruman, ¶¶ 14-15.
24


     ORDER ON MOTION TO DISMISS - 3
 1      •   August 1, 2016:         Plaintiff retired from active duty with the Air Force. (Complaint, ¶

 2          5.19.)

 3      •   August 4, 2017:         Plaintiff filed suit against Chase and other institutional financial

 4          defendants in the U.S. District Court for the Western District of Texas. (Ruman v. Chase,

 5          et al., No. 5:17-00733-FB.) The lawsuit alleged two SCRA violations (§§ 3937, 3953).

 6      •   September 28, 2018: Plaintiff’s second cause of action (§ 3953, unlawful

 7          seizure/changing the locks, paying property taxes) was dismissed for failure to exhaust

 8          the administrative claims requirement of the Financial Institutions Reform, Recovery and

 9          Enforcement Act (“FIRREA;” 12 U.S.C. §§ 1821 et seq.) (Ruman v. Chase, et al., 369

10          F.Supp.3d 748, 760 (W.D. Tex. 2018).)

11      •   October 9, 2018:        The FDIC-Receiver sent Plaintiff a Notice to Discovered Plaintiff

12          to Present Proof of Claim. (Decl. of Grieser, ¶ 5, Ex. D.)

13      •   October 26, 2018:       Plaintiff submitted his Proof of Claim (“POC;” Id., ¶ 6, Exs. E-G.)
14      •   April 2, 2019:          Prior to a ruling on summary judgment motions attacking the first
15          cause of action (including a claims preclusion argument based on the Rowles settlement),
16          the parties filed a Joint Notice of Settlement and Stipulation of Dismissal, which was
17          entered on this date.
18
        •   April 8, 2019:          The FDIC-Receiver sent Plaintiff a letter disallowing his POC as
19          untimely; in addition to missing the original CBD of December 30, 2008, the claim was
20          deemed untimely because it was submitted more than 90 days after his separation from
21          military service. (Decl. of Grieser, ¶ 7, Ex. H.)
22
        •   June 3, 2019:           Plaintiff files this complaint in WAWD, alleging violations of §§
23
            3937 and 3953 of the SCRA and seeking $500,000 in emotional distress damages and
24


     ORDER ON MOTION TO DISMISS - 4
 1          $301,140 as damages for the lost value of the property. Complaint, § VII Prayer for

 2          Relief.

 3                                                Discussion

 4          Standards of review

 5          Defendant brings it motion under FRCP 12(b)(1) and 12(b)(6). A complaint must be

 6   dismissed under Fed.R.Civ.P.12(b)(1) if, considering the factual allegations in the light most

 7   favorable to the plaintiff, the action: (1) does not arise under the Constitution, laws, or treaties of

 8   the United States, or does not fall within one of the other enumerated categories of Article III,

 9   Section 2, of the Constitution; (2) is not a case or controversy within the meaning of the

10   Constitution; or (3) is not one described by any jurisdictional statute. Baker v. Carr, 369 U.S.

11   186, 198 (1962); D.G. Rung Indus., Inc. v. Tinnerman, 626 F.Supp. 1062, 1063 (W.D. Wash.

12   1986); see 28 U.S.C. §§ 1331 (federal question jurisdiction) and 1346 (United States as a

13   defendant). When considering a motion to dismiss pursuant to Rule 12(b)(1), the court is not

14   restricted to the face of the pleadings, but may review any evidence to resolve factual disputes

15   concerning the existence of jurisdiction. McCarthy v. United States, 850 F.2d 558, 560 (9th Cir.

16   1988), cert. denied, 489 U.S. 1052 (1989); Biotics Research Corp. v. Heckler, 710 F.2d 1375,

17   1379 (9th Cir. 1983). A federal court is presumed to lack subject matter jurisdiction until

18   plaintiff establishes otherwise. Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375

19   (1994); Stock West, Inc. v. Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989).

20          Under FRCP 12(b)(6), the Court may dismiss a complaint for “failure to state a claim

21   upon which relief can be granted.” In ruling on a motion to dismiss, the Court must construe the

22   complaint in the light most favorable to the non-moving party. Livid Holdings, Ltd. v. Salomon

23   Smith Barney, Inc., 416 F.3d 940, 946 (9th Cir. 2005). The Court must accept all well-pleaded

24


     ORDER ON MOTION TO DISMISS - 5
 1   allegations of material fact as true and draw all reasonable inferences in favor the plaintiff.

 2   Wyler summit Partnership v. Turner Broad. Sys., 135 F.3d 658, 661 (9th Cir. 1998).

 3          Dismissal is appropriate where a complaint fails to allege “enough facts to state a claim

 4   to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)/

 5   A claim is plausible on its face “when the plaintiff pleads factual content that allows the court to

 6   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Aschcroft

 7   v. Iqbal, 129 S.Ct. 1937, 1949 (2009). As a result, a complaint must contain “more than labels

 8   and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

 9   Twombly, 550 U.S. at 555.

10          Defendant attacks Plaintiff’s complaint on a number of grounds, but a thorough

11   examination of only two of them suffices to justify dismissal of the action.

12

13          Lack of subject matter jurisdiction: Failure to exhaust mandatory FIRREA claims process

14          The Financial Institutions Reform, Recovery and Enforcement Act (“FIRREA;” 12

15   U.S.C. §§ 1821 et seq.) was a comprehensive legislative plan empowering the FDIC to step in as

16   a receiver for failing banks and other financial institutions. One aspect of the statutory scheme

17   was a mandatory administrative claims process requiring that all claims asserted against a failed

18   bank be submitted to the FDIC-Receiver by the Claims Bar Date (“CBD”), a date established as

19   “not less than 90 days after the publication of [the] notice [of receivership].” 12 U.S.C. §

20   1821(d)(3)(B)(i). The process is a non-optional prerequisite for establishing a valid claim; the

21   court has no jurisdiction over any claim unless: (1) the administrative claims process has been

22   timely exhausted and (2) suit has been filed within 60 days of the receiver’s disallowance of a

23   claim. 12 U.S.C. § 1821(d)(6)(A)(ii), (d)(7)(A), (d)(8)(C); see also Kuhlamnn v. Sabal Financial

24


     ORDER ON MOTION TO DISMISS - 6
 1   Group LP, 26 F.Supp.3d 1040, 1048 (W.D. Wash. 2014), citing Intercontinental Travel

 2   Marketing, Inc. v. FDIC, 45 F.3d 1278, 1282-84 (9th Cir. 1994).

 3           There is no dispute that Plaintiff failed to file a FIRREA administrative claim by the

 4   original CBD in the WMB receivership, which was December 30, 2008. While Plaintiff asserts

 5   that he never saw any of the published Notices of Receivership and Claims Bar Date of which

 6   Defendant has proof, he does not controvert that he received a letter on October 10, 2008

 7   informing him of the FDIC’s appointment as receiver of the failed WMB and its acquisition of

 8   his loan servicing rights. Decl. of Grieser, Ex. G at 0064-66. While the letter says nothing about

 9   the CBD or the requirement that Plaintiff file an administrative claim, the Court does not find

10   this determinative: notice of the mandatory administrative claims process is not a requirement of

11   the statute.

12           There are two statutory exemptions under which Plaintiff claims protection from the

13   operation of FIRREA. While the Court finds that Plaintiff qualifies under one of them (the

14   SCRA), ultimately it does not avail him, because he failed to timely file his POC once the statute

15   of limitations on his claim began ticking again. As explained infra, while tolling under the

16   SCRA is applicable to Plaintiff, the standard FIRREA “late-filed exception” is not available to

17   him; hence (as Defendant argues) Plaintiff had approximately three months after mustering out

18   to file his POC and he missed that deadline by a considerable amount.

19           As regards the SCRA, Plaintiff alleges in his complaint that any applicable statutes of

20   limitation relative to his obligations vis-à-vis his loan and his causes of action against WMB,

21   Chase and the FDIC were tolled during his period of military service by operation of 50 U.S.C. §

22   3936:

23

24


     ORDER ON MOTION TO DISMISS - 7
 1           (a) Tolling of statutes of limitation during military service
             The period of a servicemember's military service may not be included in
 2           computing any period limited by law, regulation, or order for the bringing
             of any action or proceeding in a court, or in any board, bureau,
 3
             commission, department, or other agency of a State (or political
 4           subdivision of a State) or the United States by or against the
             servicemember or the servicemember's heirs, executors, administrators, or
 5           assigns.

 6
             There is no dispute that Plaintiff was on active military duty at the time that the original
 7
     Notice of Receivership and Claims Bar Date was issued and at the time the CBD would have
 8
     acted to extinguish any otherwise non-exempt, late-filed claims. On that basis, it is the Court’s
 9
     finding that any limitations period applicable to Plaintiff was tolled up until the conclusion of his
10
     military service (i.e., August 1, 2016) by operation of § 3936.
11
             Plaintiff also claims entitlement to the “late-filed claim exception” found in FIRREA
12
     itself. § 1821(d)(5)(C)(i-ii) states:
13
             (C) Disallowance of claims filed after end of filing period
14           (i) In general
             Except as provided in clause (ii), claims filed after the date specified in the
15
             notice published under paragraph (3)(B)(i) shall be disallowed and such
16           disallowance shall be final.
             (ii) Certain exceptions
17           Clause (i) shall not apply with respect to any claim filed by any claimant
             after the date specified in the notice published under paragraph (3)(B)(i)
18           and such claim may be considered by the receiver if--
             (I) the claimant did not receive notice of the appointment of the receiver in
19
             time to file such claim before such date; and
20           (II) such claim is filed in time to permit payment of such claim.

21
             This exception is inapplicable to Plaintiff’s situation. It only operates to protect late-filed
22
     claims where “the claimant did not receive notice of the appointment of the receiver in time to
23
     file such claim before” the CBD. In fact, as he acknowledged, Plaintiff did receive notice of the
24


     ORDER ON MOTION TO DISMISS - 8
 1   appointment of the receiver in time to file such claim before the CBD. He does not dispute

 2   receipt of a letter on October 10, 2008, advising him of the failure of WMB and the appointment

 3   of FDIC as the receiver. Decl. of Grieser, Ex. C. He argues that the letter said nothing about the

 4   CBD or the necessity of filing a timely POC under the FIRREA, but the statute contains no

 5   requirement that a claimant be notified of those facts, only that the claimant “receive notice of

 6   the appointment of the receiver.” See Intercontinental Travel Mktg Inc. v. FDIC, 45 F.3d 1278,

 7   1285 (9th Cir. 1994)(“FIRREA expressly gives relief from the bar date to claimants who do not

 8   receive notice of receivership but does not provide the same relief to claimants who do not

 9   receive notice of the administrative claims bar date.”)

10          Thus, Plaintiff is only protected by the SCRA exemption and, while that operated to stay

11   the limitations clock on his claim as long as he was active military, what Plaintiff never

12   establishes definitively is: what was the limitations period once he retired from the military?

13          In the April 8, 2019 letter denying Plaintiff’s FIRREA POC as untimely (Decl. of

14   Grieser, Ex. H), the grounds cited for that finding were (1) failure to file by the December 30,

15   2008 CBD and (2) failure to file the claim within 90 days of the expiration of Plaintiff’s active

16   military status. The Court has already determined that Plaintiff was protected from the operation

17   of the original CBD by the tolling provision of the SCRA. While Plaintiff objects strenuously to

18   the application of the 90-day limitations period, he makes no persuasive argument regarding why

19   the limitations period should not be applied to him once he was outside the protection of the

20   SCRA tolling provision. Nor does he propose anything definitive, authoritative or convincing

21   regarding what the limitations period is if it is not the three-month window asserted by

22   Defendant.

23

24


     ORDER ON MOTION TO DISMISS - 9
 1          The rationale for applying the FIRREA limitations period to Plaintiff’s circumstances is a

 2   convincing one. Under FIRREA, the CBD is established as “not less than 90 days after the

 3   publication of the notice.” 12 U.S.C. § 1821(d)(3)(B)(i). In the case of the failure of WMB, the

 4   claims period was 96 days – from September 25, 2008 to December 30, 2008. Decl. of Grieser,

 5   ¶¶ 3-4. In light of the fact that (1) Defendant has established that it satisfied the notice

 6   requirements of FIRREA and (2) Plaintiff has established that he is entitled to the tolling

 7   protections of the SCRA, then the limitations period should be the same period statutorily

 8   granted to all others similarly situated to Plaintiff and should begin upon the date the tolling

 9   period ended. With a retirement date of August 1, 2016, Plaintiff was required to file his POC

10   96 days later, by November 5, 2016. His October 26, 2018 filing is untimely, stripping the Court

11   of jurisdiction to adjudicate any issues concerning his claim.

12          Plaintiff’s arguments to the contrary are, by contrast, highly unconvincing, failing at

13   every point to definitively establish what the limitations period should be if not the one proposed

14   by Defendant. First, Plaintiff invokes the substantive protections of the SCRA that apply a one-

15   year “zone of protection” to interest rates and nonjudicial foreclosure following retirement, with

16   no explanation of how that period applies to an administrative claim deadline. And (as

17   Defendants point out) even if the one-year protection did somehow extend to his FIRREA

18   claims, he did not file his POC until October 28, 2018 – two years after he retired from the

19   military. Oddly, he refers to his Texas lawsuit (which was filed a year and 3 days after his

20   retirement) and then to the 29-day interval between the Texas court’s ruling that he had failed to

21   exhaust the administrative process and his actual filing of the POC with the FDIC. At no point

22   in his briefing does Plaintiff state definitively “this is what the statute of limitations should have

23   been and this is why.”

24


     ORDER ON MOTION TO DISMISS - 10
 1           FIRREA’s claims process is jurisdictional and mandatory; failure to adhere to its

 2   deadlines invalidates any claim against the receiver and strips the Court of jurisdiction to

 3   adjudicate it. Defendant has the better argument: even assuming the SCRA protected Plaintiff up

 4   until the date of his retirement (which the Court finds that it did), the tolled statute of limitations

 5   began ticking upon the expiration of Plaintiff’s active duty status and Plaintiff had the same

 6   amount of time thereafter that he would have had under the original notice and filing procedure;

 7   i.e., the same 96 days as the rest of the WMB claimants. He filed his POC outside that period

 8   and his claim is forfeit.

 9           The motion to dismiss could be granted on this ground alone; the dismissal will be with

10   prejudice as this is clearly not a defect that can be cured through amendment. And there is a

11   further basis for granting dismissal in this matter.

12

13           No private right action for SCRA claims pre-2010

14           Prior to a 2010 Congressional amendment, it is the jurisprudence in the Ninth Circuit that

15   the SCRA did not allow for a private right of action for servicemembers.

16           Although federal law has provided servicemembers protection against
             property foreclosure since the SSCRA [the prior version of the SCRA], it
17           is undisputed that neither the SCRA nor its predecessors contained an
             express private right of action until Congress, in the Veterans' Benefits
18
             Act of 2010, added a section to the SCRA providing that a servicemember
19           whose SCRA rights are violated may "obtain any appropriate equitable or
             declaratory relief . . . [and] recover all other appropriate relief, including
20           monetary damages." 50 U.S.C. § 4042(a) (2018); Veterans Benefits' Act
             of 2010 … The conclusion that no implied right existed prior to the 2010
21           amendment also fits with the underlying purpose of the legislative scheme,
             which was "made to suspend enforcement of civil liabilities, . . . in order
22
             to enable such persons to devote their entire energy to the defense needs of
23           the Nation, [and] . . . for the temporary suspension of legal proceedings,
             and transactions which may prejudice the civil rights of persons in such
24


     ORDER ON MOTION TO DISMISS - 11
 1          service." 50 U.S.C. app. § 510 (1990) (current version at 50 U.S.C. § 3902
            (2012)). This focus is on delaying proceedings rather than compensating
 2          servicemembers for any violations. As such, we find no basis to now
            imply a private right of action for damages, attorney's fees, and costs
 3
            based on the statutory intent and purpose of the [prior legislation].
 4

 5   McGreevey v. PHH Mortg. Corp., 897 F.3d 1037, 1044 (9th Cir. 2018)(emphasis in original).

 6          Plaintiff attacks McGreevey as “not reflect[ing] the great weight of other federal cases,”

 7   cites other circuits where a private right of action was found prior to 2010, and calls the Ninth

 8   Circuit case an “outlier.” (Response at 17-20.) This avails Plaintiff nothing. McGreevey has not

 9   been overturned and is controlling precedent for the District Courts of the Ninth Circuit, leaving

10   this Court with no option but to adhere to its holding. Plaintiff has no right to a private right of

11   action under the SCRA in this forum.

12

13          Other grounds for dismissal

14          Defendant asserts several other grounds for dismissal. One of them represents a third

15   ground for dismissal of the entire lawsuit on the basis of claim preclusion; essentially, that the

16   claims represented by this lawsuit are identical to those brought in the Rowles class action

17   matter, and that the settlement of that litigation precludes Plaintiff (who was unquestionably a

18   member of the Rowles class) from further legal action against the FDIC on the basis of

19   allegations concerning WMB or Chase. The Rowles class action was settled on an “opt out”

20   basis and there is considerable dispute between the parties regarding whether Plaintiff

21   successfully “opted out” of the Rowles settlement and thus is not bound by it. While the merits

22   of this argument appear to favor Defendant (Plaintiff has produced no proof that he conformed to

23   the stringent written opt-out requirements of Rowles), this was not an issue which was fully

24


     ORDER ON MOTION TO DISMISS - 12
 1   developed or briefed on either side and the Court finds it neither prudent nor necessary to reach

 2   its merits in order to arrive at a definitive conclusion.

 3           Defendant presents other grounds for dismissal of portions of the lawsuit (an argument

 4   that there is no injunctive relief under 12 U.S.C. § 1821(j) and no emotional damages available

 5   for SCRA interest rate violations because it is a contractual cause of action), but they are mooted

 6   by the finding that the Court has no subject matter jurisdiction and Plaintiff has no private right

 7   of action under the SCRA.

 8

 9                                                    Conclusion

10           Plaintiff’s failure to satisfactorily and timely exhaust the FIRREA administrative claims

11   process deprives this Court of jurisdiction to adjudicate his claims. Further, because his claims

12   originate prior to 2010, Ninth Circuit jurisprudence holds that he has no private right of action

13   under the SCRA. As neither of these are defects which can be remedied through amendment, the

14   Court will GRANT Defendant’s motion for dismissal of all claims with prejudice.

15

16           The clerk is ordered to provide copies of this order to all counsel.

17           Dated March 31, 2020.

18

19
                                             A
                                             Marsha J. Pechman
                                             United States Senior District Judge
20

21

22

23

24


     ORDER ON MOTION TO DISMISS - 13
